Cooper, J.,
delivered the opinion of the court.
We find no error in the record. It is uniformly held that mere irregularities of officers of elections, not affecting the purity of the election nor the right of the voter, and not in reference to matters made mandatory by law, do not affect the validity of the election.
McCrary on Elections, §§ 192 to 204; Pradat v. Ramsey, 47 Miss. 29.
The certification of the returns of the local option election by a majority of the commissioners was. sufficient. Opinion of the Justices, 68 Maine, 587.
If appellant was the owner of the bar on the steamer Katie Robins, and intoxicating liquor was sold by a person apparently in charge thereof as clerk or agent, the sale was, in the absence of any countervailing testimony, to be taken as a sale by the defendant; and, since there was no such countervailing evidence, the instruction given in behalf of the state was not erroneous.

The judgment is affirmed.